Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 5, 2018

                                       No. 04-17-00599-CR

                                     Juan G. RODRIGUEZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR4740
                           Honorable Laura Parker, Judge Presiding


                                         ORDER
        The State’s second motion for extension of time to file the State’s brief is granted. We
order the State’s brief is due April 13, 2018. Counsel is advised that no further extensions of time
will be granted absent a timely motion that (1) demonstrates extraordinary circumstances
justifying further delay, (2) advises the court of the efforts counsel has expended in preparing the
brief, and (3) provides the court reasonable assurance that the brief will be completed and filed
by the requested extended deadline. The court does not generally consider a heavy work
schedule to be an extraordinary circumstance.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court